PER curiam:
HH
Vista y atendida la querella presentada por el quere-llante Sr. Antonio Guzmán Pérez contra el abogado y nota-rio Antonio Filardi Guzmán por incurrir en conducta cons-titutiva de violación a los Cánones 18, 35 y 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, y al Art. 5(a) de la *713Ley Notarial de Puerto Rico, Ley Núm. 75 de 2 de julio de 1987 (4 L.P.R.A. sec. 2005(a)), decretamos su suspensión indefinida del ejercicio de la abogacía.
HH h-H
Los hechos que dan lugar a esta acción disciplinaria se desprenden de la querella presentada por el Procurador General en 9 de julio de 1997, según fueran posteriormente aceptados por el querellado.
El 16 de agosto de 1989 el Ledo. Antonio Fiiardi Guz-mán, en representación de su señora madre, Carmen Guz-mán Rodríguez, presentó ante el Tribunal Superior de Puerto Rico, Sala de Mayagüez, una petición ex parte so-bre declaratoria de herederos para solicitar que se le decla-rara única y universal heredera de la Sra. Sara Guzmán Rodríguez, hermana de la peticionaria y tía del abogado querellado.(1) En dicho procedimiento, el licenciado Fiiardi Guzmán alegó que Doña Carmen era la única sucesora y causahabiente de Doña Sara y que fuera de ella la cau-sante no tenía otros herederos, pese a que conocía que en esa fecha existían otros parientes colaterales con derechos hereditarios con respecto al caudal de Doña Sara, de los cuales el querellado conocía el nombre y domicilio.
Resulta pertinente establecer que en la solicitud para que se declarara a la señora madre del querellado como única y universal heredera de Doña Sara Guzmán Rodrí-guez, fue el propio querellado ante quien la peticionaria prestó el juramento requerido por el procedimiento para declaratoria de herederos.(2)
De otra parte, el 23 de febrero de 1990, y en un proceso distinto y separado del previamente reseñado, el licenciado Fiiardi Guzmán nuevamente y en representación de su se-*714ñora madre presentó ante el Tribunal Superior de Puerto Rico, Sala de San Juan, una petición ex parte sobre la de-claratoria de herederos para que se declarara a ésta única y universal heredera de Doña Herminia Rodríguez Gonzá-lez, madre de la peticionaria y abuela del querellado.(3)
En dicho procedimiento el licenciado Filardi Guzmán le reiteró al tribunal que su señora madre era la única suce-sora y causahabiente de Doña Herminia y que fuera de ella, la causante no tenía otros herederos, pese a que cono-cía que en esa fecha existían otras personas con derechos hereditarios con respecto al caudal de Doña Herminia.(4)
Así las cosas, el 1ro de junio de 1994 se presentó ante el Tribunal de Primera Instancia, Subsección de Distrito, Sala de San Juan, el caso de Antonio Guzmán Pérez v. Carmen Guzmán Rodríguez, Caso Civil Núm. 94-6002, so-bre preterición de herederos y daños y perjuicios, basada dicha acción en los hechos que motivan esta querella.
El 15 de diciembre de 1995 se celebró una vista sobre el estado procesal de dicho caso y durante ésta la representa-ción profesional del demandante llevó a la atención del tribunal el hecho de que una de las propiedades pertenecien-tes al caudal que es objeto del pleito, al inicio de éste y conforme surgía del Registro de la Propiedad no había sido enajenada; no obstante, dicha propiedad aparentaba ser objeto de un desarrollo, desconociéndose en ese momento quién era el propietario o beneficiario de dicha gestión. Al momento en que se estaba celebrando dicha vista y se hizo tal planteamiento, el licenciado Filardi Guzmán conocía que las propiedades pertenecientes al caudal relicto de Doña Sara y de Doña Herminia, y las cuales él había ad-*715quirido de su señora madre,(5) una sin precio mercantil —por mera liberalidad— y la otra por dación en pago ha-bían sido vendidas por él.(6) Es decir, el querellado le ocultó esta información, "a sabiendas, tanto al Tribunal como a la parte contraria.
Atendida la querella por el Hon. Arnaldo López Rodrí-guez, Comisionado Especial designado por este Tribunal, y con el beneficio de su informe estamos en posición de resolver.
hH HH
De los hechos previamente descritos surge que el quere-llado vulneró los citados Cánones 18, 35, y 38 del Código de Etica Profesional. Así también incurrió en conducta contra-ria a lo dispuesto en la Ley Notarial de Puerto Rico. Veamos.
“Los Cánones de Ética Profesional establecen las normas básicas que deben regir la relación de un abogado con su cliente. ... Su gestión profesional debe llevarse a cabo aplicando en cada caso sus conocimientos, experiencia y habilidad desempeñándose de una forma adecuada y responsable, capaz y efectiva.” (Énfasis suplido.) In re Acosta Grubb, 119 D.P.R. 595, 602 (1987). Véanse: In re Díaz Alonso, Jr., 115 D.P.R. 755, 764 (1984); Colón Prieto v. Géigel, 115 D.P.R. 232, 239 (1984); In re Arana Arana, 112 D.P.R. 838, 843 (1982); In re Cardona Vázquez, 108 D.P.R. 6, 18 (1978). Un letrado jamás debe dejar de cumplir con la *716norma básica que establece que “[e]l ejercicio de la práctica de la profesión de abogado requiere en todo momento celo, cuidado y prudencia”. (Énfasis suplido.) In re Acosta Grubb, supra, págs. 602-603. Véanse: In re Rodríguez Torres, 104 D.P.R. 758, 765 (1976); In re Siverio Orta, 117 D.P.R. 14, 18 (1986).
A esos efectos, los Cánones 18, 35 y 38 del Código de Ética Profesional, supra, prescriben y enfatizan la necesi-dad de que las aportaciones de los abogados al quehacer jurídico estén enmarcadas dentro de lo que se espera de esta insigne profesión.
El Canon 18 del Código de Ética Profesional, supra, por su parte y en lo pertinente, dispone:
... La misión del abogado no le permite que en defensa de un cliente viole las leyes del país o cometa algún engaño. Por con-siguiente, al sostener las causas del cliente, debe actuar dentro de los límites de la ley, teniendo en cuenta no sólo la letra de ésta, sino el espíritu y los propósitos que la informan. No debe tampoco ceder en el cumplimiento de su deber por temor á per-der el favor judicial ni la estimación popular. (Enfasis suplido.)
El Canon 35 del Código de Ética Profesional, supra, en lo pertinente, postula:
La conducta de cualquier miembro de la profesión legal ante los tribunales, para con sus representados y en las relaciones con sus compañeros debe ser sincera y honrada.
No es sincero ni honrado el utilizar medios que sean incon-sistentes con la verdad ni se debe inducir al juzgador a error utilizando artificios o una falsa relación de los hechos o del derecho ....
El abogado debe ajustarse a la sinceridad de los hechos al examinar los testigos, al redactar afidávit u otros documentos, y al presentar causas. (Énfasis suplido.)
El Canon 38 del Código de Ética Profesional, supra, en lo pertirente, promueve:
El abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque al así hacerlo conlleve sacrificios personales y debe evitar hasta la apariencia de conducta profesional impropia. En su conducta *717como funcionario del tribunal, deberá interesarse en hacer su propia y cabal aportación hacia la consecución de una mejor administración de la justicia ....
Por razón de la confianza en él depositada como miembro de la ilustre profesión legal, todo abogado, tanto en su vida pri-vada como en el desempeño de su profesión, debe conducirse en forma digna y honorable. En observancia de tal conducta, el abogado debe abstenerse en absoluto de aconsejar y asesorar a sus clientes en otra forma que no sea el fiel cumplimiento de la ley y el respeto al poder judicial y a los organismos adminis-trativos.
Aun cuando la ley y la moral deben ser los faros que conduzcan a nuestros compañeros abogados por las sendas de la justicia y la honradez, lo cierto es que en este caso el querellado con su conducta atentó contra los más funda-mentales postulados de lo que debe ser la ética profesional; ignorando, en consecuencia, que todo miembro de esta ilus-tre profesión debe dar fiel cumplimiento a los cánones de ética profesional. No se puede ignorar la fuerza de nuestros cánones de ética y la facultad inherente de este Alto Foro para hacerlos cumplir.
El licenciado Filardi Guzmán en dos (2) ocasiones dis-tintas —mediante procedimientos ex parte de declarato-rias de herederos— recurrió a los tribunales de nuestro país para solicitar que su señora madre fuera declarada única y universal heredera de dos (2) causantes distintas, cuando por ser miembro de la familia, él sabía de la exis-tencia de otros coherederos.
Este Tribunal censura y reprueba la conducta del querellado. No puede un abogado poner en funcionamiento el sistema de la administración de la justicia cuando sabe que al así hacerlo y en aras de adelantar sus propios inte-reses falta a la verdad.
Sabido es que un abogado no debe aprovechar y utilizar para beneficio propio el conocimiento jurídico al gestionar una declaratoria de herederos, constándole que la información que le proveyó al tribunal es falsa y, por lo tanto, inexistente, y si así lo hace, incurre en una conducta reñida con el deber fijado en los cánones 35 y 38 de man-*718tener una conducta honrada y ajustarse a la realidad de los hechos al redactar o propiciar documentos; “[s]u proceder atenta y conflige con el honor y la dignidad que debe carac-terizar a todo miembro de la clase togada y es indicativo de una conducta profesional altamente impropia. Canon 38”. (Énfasis suplido.) In re Laboy, 113 D.P.R. 476, 482 (1982).
Asimismo, constituye una grave violación del Canon 35 del Código de Ética Profesional, supra, que un abogado no sea sincero ni honrado cuando se reúne con jueces y compañeros abogados como parte de un procedimiento judicial.
En el caso de autos, el querellado no sólo le faltó a la verdad cuando le proveyó información falsa al tribunal, sino que como parte de un proceso judicial sobre preterición de herederos y daños y perjuicios —consecuencia directa de los actos fraudulentos y negligentes del licenciado Filardi— le ocultó información certera al tribunal, a las partes y a la representación legal de ellos.
Una información falsa presentada por abogados al tribunal constituye conducta profesional reprobable .... La mentira de-grada el carácter y envilece el espíritu y es antítesis de la con-ducta recta y honorable que el Código de Ética Profesional exige de todo abogado. Jugar al esconder con la justicia, que es jugar al esconder con la verdad, es práctica deleznable ....In re Ramos y Ferrer, 115 D.P.R. 409, 412 (1984).
Procede reiterar que el abogado “deberá esforzarse al máximo de su capacidad, en la exaltación del honor y dig-nidad de su profesión, aunque al así hacerlo conlleve sacri-ficios personales y debe evitar hasta la apariencia de con-ducta impropia”. In re Ríos Lugo, 119 D.P.R. 568, 577 (1987). El Canon 35 del Código de Ética Profesional, supra, exige que el abogado debe ceñirse “a la sinceridad de los hechos al redactar affidavits o documentos”. Así también el Canon 38, supra, exige que el abogado se esfuerce, “al máximo de su capacidad, en la exaltación del honor y dig-nidad de su profesión”. Y recalca que “[p]or razón de la confianza en él depositada como miembro de la ilustre pro-*719fesión legal, todo abogado, tanto en su vida privada como en el desempeño de su función, debe conducirse en forma digna y honorable(Énfasis suplido.) In re Roldán Figueroa, 106 D.P.R. 4, 12 (1977). Véase In re Ríos Lugo, supra.
En el caso de autos el querellado decididamente le faltó a la ética y a la moral.
IV
Cónsono con los hechos del caso ante nos, el licenciado Filardi Guzmán no sólo le produjo al Tribunal documentos con información falsa sino que fungió como notario dentro de los grados prohibidos por nuestra Ley Notarial de Puerto Rico.
El Art. 5(a) y (b) de la Ley Notarial de Puerto Rico, supra, provee:
Ningún notario podrá autorizar instrumentos en los que él intervenga como parte o que contenga disposiciones a su favor. Tampoco podrá autorizarlos si alguno de los otorgantes es pa-riente suyo dentro del cuarto (4to) grado de consanguinidad o segundo de afinidad, excepto cuando aquél comparezca en el instrumento en calidad representativa.(7)
No producirán efecto las disposiciones a favor de parientes, dentro del cuarto grado de consanguinidad o segundo de afini-dad del notario que autorizó el instrumento público en que se hicieron. (Enfasis suplido.)
Asimismo, el Art. 56 de dicha ley, 4 L.P.R.A. see. 2091, dispone, en lo pertinente, que “no podrán los notarios au-torizar testimonios en los casos comprendidos en [el artí-culo 5]".
Debemos comenzar señalando que la Ley Notarial de Puerto Rico “está ‘orientada a que el notario pueda desempeñar su profesión con probidad, con la competencia *720y destreza jurídica necesaria y con la diligencia, el cuidado y la observación del valor ético de la verdad, que imprime al contenido de los numerosos documentos que ante él se otorgan’ ”.(8) (Énfasis suprimido.)
A modo de analogía, y según se desprende del Art. 5 de la Ley Notarial de Puerto Rico, supra, es pertinente señalar que:
... si las disposiciones son a favor del notario son nulas las escrituras que contienen esas disposiciones, pero si las disposi-ciones son a favor de los parientes del notario en los grados prohibidos por consanguinidad o afinidad, lo que son nulos son estas disposiciones del contrato y no el documento(9)
Esto desde luego tiene que ver con la eficacia que el instrumento pueda tener dentro de nuestro ordenamiento jurídico. No obstante, este tipo de actuación por parte de un notario puede ser objeto de acción disciplinaria.
Al notarizar la petición de declaratoria de herederos de su señora madre, el querellado transgredió el ámbito de acción notarial concedido por el legislador. Con su acción el notario querellado destruyó la imparcialidad que robustece la práctica de la notaría en nuestra jurisdicción.
Considerando lo antes expuesto se dictará sentencia para suspender indefinidamente al abogado notario Antonio Filardi Guzmán del ejercicio de la abogacía. El Algua-cil General del Tribunal se incautará inmediatamente de su obra notarial para el trámite de rigor correspondiente por la Directora de la Oficina de Inspección de Notarías.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Negrón García concurrió con el resultado sin opinión escrita.

 Ex parte: Sucesión Sara Guzmán Rodríguez, Carmen Guzmán Rodríguez, peticionaria; Caso Civil Núm. RF-89-126.


 Procedimiento para declaratoria de herederos, Art. 552 del Código de Enjui-ciamiento Civil de Puerto Rico, según enmendado por la Ley Núm. 203 de 23 de julio de 1974 (32 L.P.R.A. see. 2301).


 Ex parte: Sucesión Herminia Rodríguez González, Carmen Guzmán Rodrí-guez, peticionaria; Civil Núm. KJV-90-274.


 Con fecha de 11 de diciembre de 1995 el querellado Filardi Guzmán le some-tió al Tribunal Superior, Salas de San Juan y Mayagüez, dos (2) peticiones enmen-dadas en la que suministró los nombres de los herederos que correspondía incluir en la petición original de Declaratoria de Herederos. Los herederos son los que a conti-nuación se detallan: Antonio Guzmán Rodríguez, Jorge Guzmán Rodríguez, María Guzmán Rodríguez, Herminia Guzmán Rodríguez, Manuel Guzmán Rodríguez, Sara Guzmán Rodríguez, Águeda Guzmán Rodríguez y Celia Guzmán Rodríguez.


 Por haber sido ésta declarada única y universal heredera de Doña Herminia Rodríguez González entró en posesión de los bienes inmuebles antes mencionados.


 Estas propiedades constan de dos (2) bienes inmuebles. Uno de ellos —el adquirido por el querellado como dación en pago— está ubicado en la calle Loíza Esq. calle Cordero en Santurce y fue vendida por éste a Junior Investment Corp. por la cantidad de setenta mil dólares ($70,000), según consta de la Escritura Núm. 4 de 10 de junio de 1993 otorgada ante el notario Javier Lamoso García. El otro, el adquirido sin mediar precio mercantil, por mera liberalidad, ubicado en la calle Méndez Vigo Núm. 113 en Mayagüez, le fue vendido por el querellado al Sr. Jorge Asad Cesani por la cantidad de treinta mil dólares ($30,000), según se desprende de la Escritura Núm. 21 de 16 de noviembre de 1990 otorgada ante el notario Angel Rodríguez y Carrión.


 “Esta excepción está fundamentada en el hecho de que un representante no comparece por sí mismo sino por otro. Por lo tanto, no está en su calidad personal y se salva la pureza del procedimiento ante el notario.” C. Urrutia y L. Negrón, Curso de Derecho Notarial Puertorriqueño, San Juan, Ed. Los Autores, Í997, T. I, pág. 202.


 P. Malavet Vega, Manual de Derecho Notarial Puertorriqueño, 2da ed., Santo Domingo, Ed. Corripio, 1994, pág. 51.


 Urrutia y Negrón, op. cit., pág. 203 esc. 7.